 

Exhibit 10.7

 

Boxwood Merger Corp.   November 15, 2018 1112 Montana Avenue, Suite 901    
Santa Monica, CA 90403    

 

Re:Agreement among Sponsors

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by Boxwood Merger Corp., a Delaware corporation (the “Company”) of
units (the “Units”). The Units shall be sold in the Public Offering pursuant to
a registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on the NASDAQ Capital
Market.

 

The Company hereby agrees with Boxwood Management Company, LLC (“Boxwood
Management”) and MIHI LLC (“MIHI”) as follows:

 

1.       The Company shall not enter into a definitive agreement with respect to
any initial Business Combination without the consent of each of Boxwood
Management and MIHI.

 

2.       As used herein, “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses.

 

3.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate to the subject
matter hereof. This Letter Agreement may not be changed, amended, modified or
waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

4.       This Letter Agreement shall be binding on the parties hereto and each
of their permitted successors and assigns.

 

5.       This Letter Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

6.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

[Signature Page follows]

 

 

 

 

  MIHI LLC       By: /s/ Tobias Bachteler     Name: Tobias Bachteler    
Title: Vice President       By: /s/ Nick Butcher     Name: Nick Butcher    
Title: President       BOXWOOD MANAGEMENT COMPANY, LLC       By: /s/ Stephen M.
Kadenacy     Name: Stephen M. Kadenacy     Title: Manager

 

Acknowledged and Agreed:       BOXWOOD MERGER CORP.       By: /s/ Stephen M.
Kadenacy     Name: Stephen M. Kadenacy     Title: Chief Executive Officer  

 

 

 